                    Case 1:21-cv-10265-ADB Document 40 Filed 06/21/21 Page 1 of 27




                                               UNITED STATES DISTRICT COURT
                                                DISTRICT OF MASSACHUSETTS




     William Veal                                                         Case 1:21-cv-10265
       Plaintiff
     Commissioner of Boston Centers for Youth & Families et al
        Defendants


                                         VERIFIED OPPOSITION TO DEFENDANTS
                                                   MOTION TO DISMIS
1. Most of the case law that the City Defendants quote and relied on is irrelevant because it was on a summary

   judgment not a 12(b)(6) motion to dismiss the parties had a chance for full discovery to flush out all matters

   of the case, here plaintiff is at the motion to dismiss stage, this case law is quoted in contradiction to the

   current case.

2. Defendants fails to realize that a court's goal in reviewing a Rule 12(b)(6) motion is to determine whether the

   factual allegations in the plaintiff's complaint set forth “a plausible claim upon which relief may be granted.

   ”Woods v. Wells Fargo Bank, N.A.,733 F.3d 349, 353 (1st Cir.2013). The court must take all of the pleaded

   factual allegations in the complaint as true. Watterson,987 F.2d at 3. Barring “narrow exceptions,” courts

   tasked with this feat usually consider only the complaint, documents attached to it, and documents expressly

   incorporated into it. Id. Thus, a primary purpose of a Rule 12(b)(6) motion is to weed out cases that do not

   warrant reaching the (oftentimes) laborious and expensive discovery process because, based on the factual

   scenario on which the case rests, the plaintiff could never win. In short, plaintiffs are not required to submit

   evidence to defeat a Rule 12(b)(6) motion but need only sufficiently allege in their complaint a plausible claim.

   Foley v. Wells Fargo Bank, N.A., 772 F.3d 63, 71-72 (1st Cir. 2014)


                                                           1
                  Case 1:21-cv-10265-ADB Document 40 Filed 06/21/21 Page 2 of 27




3. Dismissal is proper only if "it appears beyond doubt that the plaintiff can prove no set of facts in support of his

   claim which would entitle him to relief." Conley v. Gibson,355 U.S. 41, 45-46, 78 S.Ct. 99, 2 L.Ed.2d

   80 (1957); accord Cooperman v. Individual, Inc.,171 F.3d 43, 46 (1st Cir. 1999). Moss v. Camp Pemigewassett,

   Inc., 312 F.3d 503, 507 (1st Cir. 2002) “The plaintiff "need only surmount a minimal hurdle to survive a motion

   to dismiss for failure to state a claim." Bell v. Mazza , 394 Mass. 176, 184 (1985).” Bell v. Oneighty C Techs.

   Corp., 81 N.E.3d 825 (Mass. App. Ct. 2017)


                                     BURDEN OF PROOF STANDARD OF REVIEW


4. Pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, a motion to dismiss a complaint is

   appropriate where the Plaintiff "fail[s] to state a claim upon which relief can be granted." Fed. R. Civ. P.

   12(b)(6). To survive a motion to dismiss , the complaint must make sufficient factual allegations "to state a

   claim to relief that is plausible on its face." Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007). Facial

   plausibility requires the facts in the complaint to "allow[ ] the court to draw the reasonable inference that the

   defendant is liable for the misconduct alleged" and that relief is "more than a sheer possibility." Ashcroft v.

   Iqbal, 556 U.S. 662, 678 (2009). In cases where the plaintiff is a pro se litigant, the complaint must "be liberally

   construed [and] however inartfully pleaded, must be held to less stringent standards than formal pleadings

   drafted by lawyers." Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97,

   106 (1976)) (internal quotation marks omitted). At the motion to dismiss stage , all well-pled facts in the

   complaint are entitled to an assumption of veracity and all reasonable inferences must be drawn in

   the Plaintiff's favor. Ruiz v. Bally Total Fitness Holding Corp., 496 F.3d 1, 5 (1st Cir. 2007)."To cross the

   plausibility threshold a claim does not need to be probable, but it must give rise to more than a mere

   possibility of liability." Grajales v. P.R. Ports Auth., 682 F.3d 40, 44-45 (1st Cir. 2012) (citing Ashcroft v.


                                                             2
                  Case 1:21-cv-10265-ADB Document 40 Filed 06/21/21 Page 3 of 27




   Iqbal, 556 U.S. 662, 678 (2009)). "A determination of plausibility is 'a context-specific task that requires the

   reviewing court to draw on its judicial experience and common sense.'" Id. at 44 (quoting Iqbal, 556 U.S. at

   679). "[T]he complaint should be read as a whole, not parsed piece by piece to determine whether each

   allegation, in isolation, is plausible . . . ." Hernandez-Cuevas v. Taylor, 723 F.3d 91, 103 (1st Cir. 2013)

   (quoting Ocasio-Hernández v. Fortuño-Burset, 640 F.3d 1, 14 (1st Cir. 2011)). "The plausibility standard invites

   a two-step pavane." A.G. ex rel. Maddox v. Elsevier, Inc., 732 F.3d 77, 80 (1st Cir. 2013) (citing Grajales, 682

   F.3d at 45). First, the Court "must separate the complaint's factual allegations (which must be accepted as

   true) from its conclusory legal allegations (which need not be credited)." Id. (quoting Morales-Cruz v. Univ. of

   P.R., 676 F.3d 220, 224 (1st Cir. 2012)). Secondly, the Court "must determine whether the remaining factual

   content allows a 'reasonable inference that the defendant is liable for the misconduct

   alleged.'" Id. (quoting Morales-Cruz, 676 F.3d at 224).


                                                   INTRODUCTION


5. Plaintiff opposes the City Defendants City of Boston (the “City”); Boston Centers For Youth & Families

   (“BCYF”), a City department; Martin Joseph Walsh, the Mayor of the City of Boston from 2014 to 2021;

   William Morales (“Morales”), the Commissioner of the BCYF; Michael Sulprizio (“Sulprizio”), the former

   Deputy Commissioner of the BCYF; and Lorna Bognanno (“Bognanno”), the Regional Operations Manager of

   the City of Boston ( collectively, the “City Defendants”) submit this memorandum of law in support of my

   opposition to dismiss.

6. Plaintiff files this opposition to Defendants Second Duplicate Motion to dismiss (“MTD”) plaintiff amended his

   complaint on or about April 2021 to cure these same deficient that the City defendants are stating in their

   current 12(b)(6) Amended MTD.


                                                             3
                  Case 1:21-cv-10265-ADB Document 40 Filed 06/21/21 Page 4 of 27




7. Defendants’ states in their First & Second MTD “The contract claims must fail because Mr. Veal does not

   allege any contract between himself and the City, Plaintiff clearly stated in his SACompl ¶ page 1 “their

   conduct deprived the plaintiff who had an oral contract with Mattapan Community Centers Inc. and the

   Commissioner of Boston Centers for Youth & Families (“BCYF”) / City of Boston.

8. Defendants claims, MTD ¶ 5“ nor does he allege any enforceable contract against the City on the part of the

   organization he was a part of since a lease or other long-term contract with a municipality must be in writing

   and conform to other statutory criteria”.

9. Defendants already filed a motions to dismiss under 12(b)(6) (No. 13) and the Court, instead

   allowed Plaintiff file an AC to correct the deficiencies in the pleadings (No. 26) the defendant renewed

   their motions to dismiss and never asserted that plaintiffs new SACompl did not cure the defects of the

   earlier one, in light of the amendments to the Plaintiffs complaint, the deficiencies pointed out in

   Defendants' First & Second MTD have been cured Defendants' motion (No. 38) to dismiss shood be

   MOOT.” Kolker v. Hurwitz, 269 F.R.D. 119, 125 (D.P.R. 2010), Igartúa v. Toledo CIVIL NO. 09-1923 (JP) (D.P.R.

   Jun. 9, 2010), Nash v. Soc. Sec. Admin. Case No. 17-11276 (E.D. Mich. Jun. 23, 2017), Dear v. Trojan Horse,

   Ltd. CIVIL NO.: WDQ-13-1345 (D. Md. Jan. 29, 2014).Therefore, the Defendants' arguments are for all counts

   are barred from consideration now since the Defendants already raised this argument during their First MTD

   and plaintiff cured these deficiencies.


                                                   ARGUMENT


10. Defendants’ states in their First & Second MTD “The contract claims must fail because Mr. Veal does not

   allege any contract between himself and the City, Plaintiff clearly stated in his SACompl ¶ page 1 “their




                                                          4
                  Case 1:21-cv-10265-ADB Document 40 Filed 06/21/21 Page 5 of 27




   conduct deprived the plaintiff who had an oral contract with Mattapan Community Centers Inc. and the

   Commissioner of Boston Centers for Youth & Families (“BCYF”) / City of Boston.

11. Defendants claims, MTD ¶ 5“ nor does he allege any enforceable contract against the City on the part of the

   organization he was a part of since a lease or other long-term contract with a municipality must be in writing

   and conform to other statutory criteria”.


                                            PLAINTIIFS MGL 93 CLAIM


12. Defendants contradict their statements that plaintiff never had an oral contract they state, “The City, the

   BCYF, and the Defendant City employees were undoubtedly serving a government purpose and not intending

   to make a profit when they orally agreed to allow the Plaintiff to run a community center for the City’s youth”.

   See Defendants MTD ¶ page 19.

13. Defendants’ states in their MTD ¶ page 5, 20 “The G.L. c. 93A claim must fail both because the Plaintiff has

   not alleged that the City Defendants’ behavior was unfair under the meaning of the statute, See SACompl. ¶

   21, and because a municipality is not amenable to suit under c. 93A when it is serving a governmental

   purpose.


                           Municipal Liability The City Was Engaged in Trade or Commerce.


14. The City defendant where not acting under legislative mandate but was motivated by the City defendant’s

   business and personal reasons they engaged in trade and commerce as a person "A municipality is subject to

   liability under 93A where it is ‘acting in a business context’, which is determined by consideration of ‘the

   nature of the transaction, the character of the parties involved and [their] activities ... and whether the

   transaction was motivated by business reasons.’ " City of Revere v. Boston/Logan Airport Assocs., LLC., 443 F.


                                                          5
                  Case 1:21-cv-10265-ADB Document 40 Filed 06/21/21 Page 6 of 27




   Supp. 2d 121, 128 (D. Mass. 2006) (Gorton, J.) (alteration and omission in original) (quoting Park Drive Towing,

   Inc. v. City of Revere, 442 Mass. 80, 86, 809 N.E.2d 1045 (2004) )., Brooks v. Martha's Vineyard Transit Auth.,

   433 F. Supp. 3d 65, 78 (D. Mass. 2020). Max–Planck–Gesellschaft Zur Föerderung Der Wissenschaften E.V. v.

   Whitehead Inst. for Biomedical Research, 850 F. Supp. 2d 317 (D. Mass. 2011),

15. Plaintiff clearly states in his SACompl. ¶15 that “The City defendant’s municipality amenable to suit under c.

   93A because the City defendants acted in a business context when it sought to terminate Plaintiffs Oral

   contract & Lease from a piece of property that it had because that action would allow it to secure more

   money for the lease and programs of the property than it would otherwise obtain if it did not enforce the

   termination of plaintiffs oral contract and Lease, The City defendants was looking to increase its profits from

   the use of the city owned property they leased to plaintiff for and to gain money from the programs plaintiff

   created (See Exhibit 1)”.

16. Here, the mere fact that the City's termination of Plaintiffs oral contract does not compel a determination

   that its conduct was "motivated by legislative mandate". To the contrary, the City's desire to unburden the

   Plaintiff of the oral contract was motivated primarily by the potential for a more profitable conveyance of the

   property. “Furthermore, while disposition of municipal realty is statutorily permitted, it would be difficult to

   describe it as a "primary" government function. Consequently, the Court should conclude that

   the City's actions in this case occurred within a business context. Quoting City of Revere v. Boston/Logan

   Airport Associates, LLC, 443 F. Supp. 2d 121, 129 (D. Mass. 2006), the City's unfair conduct was `immoral,

   unethical, oppressive and unscrupulous, and resulted in `substantial injury to plaintiff whom was a competitor

   and other business [persons]See Boyle v. Int'l Truck Engine Corp., 369 F.3d 9, 15 (1st Cir. 2004) (citations

   omitted).” City of Revere v. Boston/Logan Airport Associates, LLC, 443 F. Supp. 2d 121, 129 (D. Mass. 2006).




                                                           6
                   Case 1:21-cv-10265-ADB Document 40 Filed 06/21/21 Page 7 of 27




17. The City defendant’s decision to terminate plaintiffs’ oral contract having executed an oral contract in which it

    expressly promised to acknowledge the contract and put it in writing manifested a serious disregard for the

    rights of Plaintiff, the City negated the oral contract for an ulterior, extortionate profitable purposes See City

    of Revere v. Boston/Logan Airport Associates, LLC, 443 F. Supp. 2d 121, 130 (D. Mass. 2006).

18. The defendants claim in (Both) their MTD “The G.L. c. 93A claim must fail both because the Plaintiff has not

    alleged that the City Defendants’ behavior was unfair under the meaning of the statute, Plaintiff stated on

    page 5 line 21 that “all Defendants’ behavior was unfair under the meaning of the statute MGL 93a, as

    plaintiff was a party to the contract” SACompl.¶ 21.

19. Plaintiff stated a claim under 93A SACompl ¶ 188-199 City defendants trying to muddy the waters with two

    almost identical MTD and Facts that are not in the record, at the juncture of the case plaintiff has alleged all

    facts to state a claim under 93A.

20. Plaintiffs allege that I sent a written demand for relief at least thirty days prior to filing suit. “A demand letter

    listing the specific deceptive practices claimed is a prerequisite to suit and as a special element must be

    alleged and ultimately proved plaintiff does not have to prove his whole case at the motion to dismiss

    stage.” Tomaselli v. Beaulieu, 967 F. Supp. 2d 423, 451 (D. Mass. 2013).

21. A willful breach of contract for the purpose of securing "unbargained-for benefits" gives rise to liability under

    Chapter 93A . NASCO, Inc. v. Pub. Storage, Inc.,29 F.3d 28, 34 (1st Cir. 1994). See also Anthony's Pier Four,

    Inc. v. HBC Assocs.,583 N.E.2d 806, 821 (Mass. 1991) (citations omitted); Atkinson v. Rosenthal,598 N.E.2d

    666, 670 (Mass.App.Ct. 1992) (summarizing rule that, in order for a breach of contract to constitute an unfair

    act under Chapter 93A , the breach must be used "as a lever to obtain advantage for the party committing the

    breach in relation to the other party; i.e., the breach of contract has an extortionate quality that gives it the




                                                             7
                  Case 1:21-cv-10265-ADB Document 40 Filed 06/21/21 Page 8 of 27




   rancid flavor of unfairness").City of Revere v. Boston/Logan Airport Associates, LLC, 443 F. Supp. 2d 121, 129

   (D. Mass. 2006).

22. Plaintiff has stated “he sent all defendants a MGL 93A with the pre-suit notice required by Mass. Gen. Laws

   ch. 93A , § 9(3)”)”, The City defendants were motivated by business (Profit) or personal reasons not

   legislative mandate and were engaged in trade & commerce it acted in a ‘business context and was a person.’

   ” Id. (quoting Lantner v. Carson, 374 Mass. 606, 611, 373 N.E.2d 973 (1978))” Tomaselli v. Beaulieu, 967 F.

   Supp. 2d 423, 452 (D. Mass. 2013), and that their actions were unfair & deceptive and laid out how and why

   they were.


                                               BREACH OF CONTRACT


23. The elements of a breach of contract claim are "first, the existence of the contract , whether express or

   implied; second, the breach of an obligation imposed by that contract ; and third, the resultant damage to the

   plaintiff." VLIW Tech, L.L.C. v. Hewlett-Packard Co., 840 A.2d 606, 612 (Del. 2003). Plaintiffs’ complaint, alleges

   the existence of a contract between him and the City of Boston, with several provisions,

24. The Plaintiff demonstrated 1) that the parties had a contract supported by valid consideration, that the

   defendants breach thereby and that they caused plaintiff damage” City of Revere v. Boston/Logan Airport

   Associates, LLC, 443 F. Supp. 2d 121, 126 (D. Mass. 2006)

25. All Defendants arguments that plaintiff has failed to plead a plausible breach of contract claim must fail,

   Plaintiff’s complaint against all defendants creates, at least, a plausible inference that there exist a

   contracts between City of Boston, Bonnie Thomas Bow and Thomas Bowe CPA and that these defendants

   have breached those contracts. Plaintiff identified specific provisions of the contract that was allegedly

   breached, While Plaintiff is "not required to outline all the elements of the claim, plaintiff provide enough


                                                           8
                   Case 1:21-cv-10265-ADB Document 40 Filed 06/21/21 Page 9 of 27




   factual allegations to draw the reasonable inference that the elements exist Plaintiffs specify contractual duty

   owed to me by defendants, Plaintiff also identified what provisions were breached and provide factual

   allegations about the terms of the contract, accordingly, my breach of contract claim should be deemed

   survived their motion to dismiss .

26. Defendant’s state is their MTD page ¶15 that “he alleges that an oral contract was formed by himself and

   Defendant Bognanno on behalf of the City and MCCI in 2003 to lease the community center building for

   twenty years in order to operate a community center. Accepting as true the allegation that Ms. Bognanno

   made an oral agreement with Mr. Veal to lease the community center building to him and MCCI for a period

   of twenty years, that would not constitute a valid contract made in compliance with statutory requirements

   for municipal contracts and by a person with authority to bind the City and commit the continued use of a City

   building to MCCI. See e.g., Int'l Salt Co., LLC v. Boston, 590 F.3d 1, 6 (1st Cir. 2009)” See City Defendant MTD

   page ¶7 .

27. The above caselaw is irrelevant and cited in contradiction, Salt Co., LLC v. Boston, 590 F.3d 1, 6 (1st Cir. 2009)

   is a case of the City of Boston ("City") in a dispute over payment for road salt that the company supplied

   during the winter of 2004-05 that they had a written contract with City of Boston, the City demanded more

   salt at the same price and a dispute came about, this case has nothing to do with the current case, it is based

   on the Massachusetts Uniform Procurement Act that was used under the Act's emergency provisions; See

   Intern. Salt Co. v. City of Boston, 590 F.3d 1, 2 (1st Cir. 2009).

28. Defendants stated See City Defendant MTD page ¶7 “ “It is well established that “[i]n Massachusetts, a party

   seeking to enter into a municipal contract has the responsibility of knowing the limitations on a municipality's

   contracting power, and such party cannot recover on a contract that does not comply. Id., at 6 (citation

   omitted). Massachusetts courts “have consistently and punctiliously held that one dealing with a city or town


                                                             9
                 Case 1:21-cv-10265-ADB Document 40 Filed 06/21/21 Page 10 of 27




   cannot recover if statutory requirements such as are contained in the [city’s] charter have not been

   observed.” United States Leasing v. City of Chicopee, 402 Mass. 228, 231 (1988) (citations omitted).

29. Again The City Defendant cited irrelevant caselaw in contradiction (See City Defendant MTD page ¶8, United

   States Leasing v. City of Chicopee, 402 Mass. 228, 231 (1988)) case is about the City of Chicopee entering into

   a written contract for leasing a computer system, signed by a city's superintendent of schools and its

   purchasing agent and approved by its school committee, was an ordinary commercial contract, and not an

   educational matter falling within a school committee's traditional area of exclusive control” United States

   Leasing Corp. v. Chicopee, 402 Mass. 228 (Mass. 1988)

30. Defendants stated in their MTD page ¶8, “A party dealing with a public employee must, “at its peril” ascertain

   the extent of statutory authority possessed by the employee. Potter & McArthur, Inc. v. City of Boston, 15

   Mass. App. Ct. 454, 459 (1983), citing Wormstead v. Lynn, 184 Mass. 425, 428 (1903). A city is not estopped

   by a violation of duty on the part of a city employee. Id. The City defendants continue to rely on and cite

   irrelevant caselaw in the MTD brief the above case is about “ A fixed fee contract by the city of Boston for

   naval architectural services, under which the architect was to receive a series of partial payments, and which

   provided that the architect's performance could be discontinued by the city's fire commissioner at any time

   and would be discontinued in the event the city did not commence construction of a fireboat within a

   specified period See Potter McArthur, Inc. v. Boston, 15 Mass. App. Ct. 454 (Mass. App. Ct. 1983), defendants

   also cited irrelevant case law above citing Wormstead v. Lynn, 184 Mass. 425, 428 (1903)” This is an action for

   damages for breach of a contract in which the plaintiff's claim was that the defendant city agreed to pay him

   for riprapping an embankment as part of the work necessary to carry into effect an order for widening a

   public way within the city limits. The breach relied on was a refusal on the part of the defendant to allow the




                                                         10
                  Case 1:21-cv-10265-ADB Document 40 Filed 06/21/21 Page 11 of 27




   plaintiff to do any work at all under the alleged contract. The defense set up was that it never entered into

   any contract with the plaintiff See Wormstead v. Lynn, 184 Mass. 425 (Mass. 1903).

31. Defendants’ states MTD page ¶8 “First, Ms. Bognanno does not have the authority to grant to any entity the

   right to occupy and use a City building for twenty years. Such an arrangement is by definition a lease. Under

   the Boston City Charter, authority to lease City property belongs to the Public Facilities Commission, see Ma.

   St. 1966. c. 642, s. 12, or to whichever City department it transfers care, custody and control of the relevant

   building. Ms. Bognanno is not alleged to be the head of any department”., Defendant Lorna is the Regional

   Manager, Operations at The City of Boston, and a person (Color of State / Law actor) for whose conduct the

   City of Boston was responsible for she had the power to make official policy on issues in this complaint under

   Mayor Menino and she did.

32. Defendants’ states MTD page ¶8 “Second, Massachusetts law requires that the type of contract that Mr. Veal

   alleges be in writing - not oral. In Massachusetts, no interest in property with a set duration other than “at

   will” can be created orally, without a written instrument signed by the owner or their attorney. G. L. c. 183, s.

   4.7 Moreover, all contracts entered into by the City when the amount involved is over $10,000 are required

   to be in writing. See G. L. c. 30B, s. 12&17 and St. 1890, c. 418, § 6, as amended by St. 1939, c. 156 § 2 & St.

   1998, c. 262, § 1 (“contracts made by any department of the City of Boston or by any officer,. . . shall, when

   the amount involved is $10,000 or more, . . . be in writing”). The Supreme Judicial Court of “construed the

   phrase ‘amount involved’ in procurement statutes to be intentionally imprecise and concluded that it refers

   to the value to the contractor, no matter the source.” Park Drive Towing, Inc. v. City Of Revere, 442 Mass. 80,

   85 (2004). Defendants cited irrelevant case law above (Contradiction) no department made a contract with

   plaintiff individuals did Lorna and Mayor Menino and the contract was not for $10,000 or more this case law

   id irrelevant See Intern. Salt Co. v. City of Boston, 590 F.3d 1, 6 (1st Cir. 2009).


                                                            11
                  Case 1:21-cv-10265-ADB Document 40 Filed 06/21/21 Page 12 of 27




33. The pertinent statute here, ""All contracts made by any department of the city of Boston . . . shall, when the

   amount involved is two thousand dollars or more, . . . be in writing; and no such contract shall be deemed to

   have been made or executed until the approval of the mayor of said city has been affixed thereto in writing."

   Urban Transport, Inc. v. Mayor of Boston, 373 Mass. 693, 695-96 (Mass. 1977), B R Realty v. Springfield

   Redevelopment, 708 F. Supp. 450 (D. Mass. 1989), Potter McArthur, Inc. v. Boston 446 N.E.2d 718 (Mass.

   App. Ct. 1983), Boston Gas Co. v. Boston, 13 Mass. App. Ct. 408 (Mass. App. Ct. 1982) plaintiffs’ contract

   wasn’t $2000 or more therefore the oral contract is binding .


                                              PLAINTIFF 1981 CLAIM


34. The defendants claim in (Both) their MTD “The civil rights claims must fail because Mr. Veal has failed to

   allege sufficient facts to demonstrate the required elements: there is neither discrimination nor retaliation

   against him for a 42 U.S.C. § 1981 claim”Plaintiff disagrees I have claimed discrimination and retaliation, but I

   do agree with the defendants that “The First Circuit rested its decision on that of the Supreme Court in Jett v.

   Dallas Independent School District, which held that “§ 1981 does not provide an implied private right of action

   for damages against such officials and that ‘the express cause of action for damages created by [42 U.S.C.] §

   1983 constitutes the exclusive federal remedy for violation of the rights guaranteed in § 1981 by state

   governmental units.’” Id. at 70–71 (quoting Jett 491 U.S. at 733 (1989). Plaintiff compels the dismissal of the

   claim for damages against the City and its employees under § 1981 for alleged violations by state actors in

   their official capacities.

35. Plaintiff acknowledges that Jett, standing alone, precludes a § 1981 claim against a municipality, however,

   that Jett was superseded by the Civil Rights Act of 1991, which amended § 1981 by adding two subsections,




                                                          12
                  Case 1:21-cv-10265-ADB Document 40 Filed 06/21/21 Page 13 of 27




   by contrast, the Jett Court held that § 1981 created an implied cause of action against private actors because

   no other federal statute provided a remedy against them. Jett, 491 U.S. at 732.

36. Plaintiff has dropped the City of Boston claim for 42 USC 1981 See SACompl page 25, but all the other

   defendants can be charge as private actors under 42 USC 1981.

37. Since its enactment, the first circuit have considered whether the Civil Rights Act of 1991 created an implied

   private right of action under 42 USC 1981. Fed’n of African Am. Contractors v. City of Oakland, 96 F.3d 1204,

   1214 (9th Cir. 1996) (“[W]e conclude that the amended 42 U.S.C. § 1981 contains an implied cause of action

   against state actors, thereby overturning Jett’s holding . . . .”). Id. at 1213 (emphasis in original). Because §

   1981(c) implied a right of action against private defendants, the Ninth Circuit found that a comparable

   remedy was necessary to achieve “parallel protection” for suits against public defendants. See id.

38. If any defendant is considered not a private actor plaintiff points the court to the ninth circuit “Ninth Circuit’s

   opinion in City of Oakland. In finding that § 1981(c) contained an implied remedy against state actors, the

   Ninth Circuit Court reasoned that the goal of § 1981(c) was to ensure “that § 1981 rights are to receive

   parallel protections against state actors and private actors.” Id. at 1213. Accordingly, the court stated:

   Because § 1981(c) affords identical protection against “impairment by nongovernmental discrimination” and

   “impairment under color of State law,” and because § 1981(c) implicitly codifies an implied cause of action

   against private defendants, we infer that § 1981(c) also contains an implied cause of action against state

   actors who “impair” a claimant’s § 1981 rights

39. The Ninth Circuit placed great weight on the inclusion of language protecting § 1981 rights from impairment

   by both private and governmental entities. See City of Oakland, 96 F.3d at 1213.




                                                           13
                  Case 1:21-cv-10265-ADB Document 40 Filed 06/21/21 Page 14 of 27




40. Because Plaintiffs complaint alleged that the City’s employees acted pursuant to an official policy or custom,

   In Monell v. New York Department of Social Services, 436 U.S. 658 (1978), the District Court should not

   dismiss his 1981 claim.

41. Plaintiff should be entitled to discovery in order to marshal facts to support his theory that the City

   discriminated against him pursuant to an official policy or custom Plaintiff in his Governing complaint does

   allege that the City maintained a policy or custom to retaliate against or otherwise mistreat plaintiff such an

   allegation, Plaintiff has stated a prima facie case, and the Court should permit discovery. See Marran v.

   Marran, 376 F.3d 143, 156 (3d Cir. 2004)


                                            PLAINTIFFS 42 U.S.C. § 1983


42. “Traditionally, the requirements for relief under [§] 1983 have been articulated as: (1) a violation of rights

   protected by the Constitution or created by federal statute, (2) proximately caused (3) by conduct of a

   ‘person’ (4) acting under color of state law.” Crumpton v. Gates, 947 F.2d 1418, 1420 (9th Cir. 1991). Or, more

   simply, courts have required plaintiffs to “plead that (1) the defendants acting under color of state law (2)

   deprived plaintiffs of rights secured by the Constitution or federal statutes.” Gibson v. United States, 781 F.2d

   1334, 1338 (9th Cir. 1986); see also Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006); WMX

   Techs., Inc. v. Miller, 197 F.3d 367, 372 (9th Cir. 1999) (en banc); Ortez v. Washington County, Or., 88 F.3d

   804, 810 (9th Cir. 1996)

43. Plaintiff has plead that each Government-official defendant, through the official’s own individual actions, has

   violated the Constitution.” Ashcroft v. Iqbal, 129 S. Ct. 1937, 1948 (2009); see also Starr v. Baca, No. 09-

   55233, --- F.3d ---, 2011 WL 2988827, at *2-*3 (9th Cir. July 25, 2011)




                                                           14
                  Case 1:21-cv-10265-ADB Document 40 Filed 06/21/21 Page 15 of 27




44. Plaintiff alleged the constitutional deprivation was the product of a policy or custom of the local

   governmental unit (City of Boston), because City liability rest on the actions of the City, Official municipal

   policy includes the decisions of a government’s lawmakers, the acts of its policymaking officials, and practices

   so persistent and widespread as to practically have the force of law.” Connick v. Thompson, 131 S. Ct. 1350,

   1359 (2011).

45. The choice among alternatives by the municipal official defendants with final decision-making authority may

   also serve as the basis of municipal liability to the plaintiff. See Pembaur v. City of Cincinnati, 475 U.S. 469,

   482-83 (1986); Waggy, 594 F.3d at 713 (explaining that a policy has been defined as a deliberate choice, made

   from among various alternatives, to follow a course of action); Long, 442 F.3d at 1185; Fairley, 281 F.3d at

   918; Oviatt, 954 F.2d at 1477; Thompson, 885 F.2d at 1443.

46. The City defendants had final policy-making authority, the ratification of the decisions of a subordinate by an

   official of the City defendants with final decision-making authority can also be a policy for purposes of

   municipal liability under § 1983. See Praprotnik, 485 U.S. at 127; Trevino v. Gates, 99 F.3d 911, 920-21 (9th

   Cir. 1996); Gillette v. Delmore, 979 F.2d 1342, 1346-47 (9th Cir. 1992).

47. Even if there is not an explicit policy, the plaintiff may establish municipal liability upon a showing that there is

   a permanent and well-settled practice by the municipality which gave rise to the alleged constitutional

   violation. See City of St. Louis v. Praprotnik, 485 U.S. 112, 127 (1988); Navarro v. Block, 72 F.3d 712, 714-15

   (9th Cir. 1996); Thompson v. City of Los Angeles, 885 F.2d 1439, 1444 (9th Cir. 1989), overruled on other

   grounds by Bull v. City & County of San Francisco, 595 F.3d 964 (9th Cir. 2010).

48. The plaintiff has demonstrated that a custom existed, the plaintiff need not also demonstrate that “official

   policy-makers had actual knowledge of the practice at issue.” Navarro, 72 F.3d at 714-15; Thompson, 885




                                                            15
                  Case 1:21-cv-10265-ADB Document 40 Filed 06/21/21 Page 16 of 27




   F.2d at 1444. But see Blair v. City of Pomona, 223 F.3d 1074, 1080 (9th Cir. 2000) (“open to the [municipality]

   to show that the custom was not known to the policy-makers”).

49. Plaintiffs provided the grounds of his entitlement to relief, Court previously held that “a claim of municipal

   liability under §1983 is sufficient to withstand a motion to dismiss ‘even if the claim is based on nothing more

   than a bare allegation that the individual officers’ conduct conformed to official policy, custom, or practice.’”

   Karim-Panahi v. L.A. Police Dep’t., 839 F.2d 621, 624 (9th Cir. 1988) (quoting Shah v. County of Los Angeles,

   797 F.2d 743, 747 (9th Cir. 1986)); see also Evans, 869 F.2d at 1349; Shaw v. Cal. Dep’t of Alcoholic Beverage

   Control, 788 F.2d 600, 610 (9th Cir. 1986) (“[I]t is enough if the custom or policy can be inferred from the

   allegations of the complaint.”).

50. The City defendants deprived plaintiff of a constitutional right, “within the meaning of § 1983, when they

   committed the affirmative act of stating plaintiff was under investigation by the AG office and terminated the

   contract under the bases plaintiff have violated state and federal law, they participated affirmative acts or

   omits to perform an act which they are legally required to do that causes the deprivation of which complaint

   is made.’” Preschooler II v. Clark Cnty. Sch. Bd. of Trs., 479 F.3d 1175, 1183 (9th Cir. 2007) (quoting Johnson v.

   Duffy, 588 F.2d 740, 743 (9th Cir. 1978)); see also Redman v. County of San Diego, 942 F.2d 1435, 1439-40

   (9th Cir. 1991) (en banc); Stevenson v. Koskey, 877 F.2d 1435, 1438-39 (9th Cir. 1989); Leer v. Murphy, 844

   F.2d 628, 633 (9th Cir. 1988). Plaintiff have shown all the City Defendants personally participation the

   supervisor City defendants Morales, Lorna ,Michael participated in and directed the violations, or knew of the

   violations and failed to act to prevent them, Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989) (citations

   omitted); see also Ashcroft v. Iqbal, 129 S. Ct. 1937, 1948 (2009).

51. Defendant’s state MTD ¶ 12 “Mr. Veal Has Not Sufficiently Alleged That He Had a Property Interest As

   Required To State a Claim For a Due Process Violation Under 42 U.S.C. § 1983” then Defendants state in their


                                                          16
                  Case 1:21-cv-10265-ADB Document 40 Filed 06/21/21 Page 17 of 27




   motions to dismiss MTD ¶ 12 (Contradicting statements) that” Here, Plaintiff alleges that Defendants deprived

   him of his property interest in continued employment by MCCI supported by its right to operate out of a BCYF

   building (or arguably his property interest in the purported oral lease), in violation of his right to due process of

   law. Compl. ¶¶ 24, 26, 47, 180”. “Plaintiff’s case is similar to Bleeker v. Dukakis, in which the First Circuit found

   that the plaintiff, an at will employee with an oral agreement, did not have a property interest in his continued

   employment within the meaning of the Fourteenth Amendment to support a due process claim. 665 F.2d 401,

   403 (1st Cir. 1981)”.

52. Plaintiff clearly stated SA Compl. ¶ 177 “Plaintiff had a Property Interest in his continued Employment and had

   a Liberty Interest in his Reputation, As Required To State a Claim For a Due Process Violation Under 42 U.S.C.

   § 1983.

53. Defendant’s is quoting Bleeker v. Dukakis in contradiction to plaintiff current case, in Bleeker v. Dukakis the

   plaintiff Bleeker was an employee plaintiff never claimed to be an employee of any of the defendants. Bleeker

   v. Dukakis both parties agree that the oral agreement stated that there was an employer employee

   relationship, and the employer could dismiss him if, in their judgment, he did not perform satisfactorily,

   plaintiff never stated such he was an at-will employee, the City Defendants attempts to blur the distinction

   between Bleeker v. Dukakis, and this current case is like comparing Apples to Oranges this caselaw stated is in

   contradiction.

54. This criterion for dismissal is sufficiently broad and subjective to warrant characterizing Bleeker's employment

   contract as one that did not provide for removal only "for cause" but rather allowed for removal "at will." An

   interest in mere "at will" employment, of course, is not constitutionally protected "property. “See Bishop v.

   Wood,426 U.S. at 344-47, 96 S.Ct. at 2077-79; Beitzell v. Jeffrey,643 F.2d at 874., Bleeker v. Dukakis, 665 F.2d

   401, 403 (1st Cir. 1981).


                                                           17
                  Case 1:21-cv-10265-ADB Document 40 Filed 06/21/21 Page 18 of 27




55. Plaintiff identified the municipal policy or custom that caused his injuries SACompl ¶ 24 also

   “See, e.g., Pembaur v. Cincinnati, 475 U.S. 469, 480-481.” Board of Comm'rs of Bryan County v. Brown, 520

   U.S. 397 (1997), he plaintiff has also demonstrated that, through the City Defendants deliberate conduct, the

   municipality was the "moving force" behind the injury alleged See SAM Line 3,4,5,6, 16, 86, 98, 121, 134,

   137.151, 181, 215 also See “Monell v. New York City Dept. of Social Servs. at 694,” Board of Comm'rs of Bryan

   County v. Brown, 520 U.S. 397 (1997).

56. Plaintiff also identified the City Defendants (municipality) action was taken with the requisite degree of

   culpability and there was a direct causal link between the municipal action and the deprivation of federal

   rights, SACompl ¶ 151, 179, 182, 207, 212 this is required application of rigorous culpability and causation

   standards in order to ensure that the City defendants are held liable solely for its employees' actions.

   In Canton v. Harris, 489 U.S. 378” Board of Comm'rs of Bryan County v. Brown, 520 U.S. 397, 398 (1997)

57. The plaintiff establishes an affirmative causal link between the municipal policy or practice and the alleged

   constitutional violation. See City of Canton, Ohio v. Harris, 489 U.S. 378, 385, 391-92 (1989); Van Ort v. Estate

   of Stanewich, 92 F.3d 831, 835 (9th Cir. 1996); Oviatt v. Pearce, 954 F.2d 1470, 1473-74 (9th Cir. 1992).

58. At this stage of the case the plaintiff has alleged that the City defendants’ actions were not simply negligent

   SACompl ¶ 133 but was taken with deliberate indifference as to its known or obvious consequences, SACompl

   ¶151 & 181 Id., at 388 , Board of Comm'rs of Bryan County v. Brown, 520 U.S. 397, 398 (1997).

59. liability should be imposed on the City Defendants because their deliberate action attributed moving force

   behind the plaintiff's deprivation of my State & Federal rights. Monell v. New York City Dept. of Social

   Servs., 436 U.S. 658, 694 (1978).” Board of Comm'rs of Bryan County v. Brown, 520 U.S. 397, 400 (1997).

60. Defendant Martin Joseph Walsh (“Mayor”) decision to implement new City policies from recommendations

   from Michael Sulprizio (“Michael”) and other Joh Does carried out by Lorna Bognanno (“Lorna”), William


                                                          18
                  Case 1:21-cv-10265-ADB Document 40 Filed 06/21/21 Page 19 of 27




   Morales (“Morales”) Jane Doe” and “John Does no matter who they deprived of due process including the

   plaintiff because previous city administrations made oral and written contract without may be proper lawful

   or city policy in mind triggered municipal liability, under § 1983. Id.,” Board of Comm'rs of Bryan County v.

   Brown, 520 U.S. 397, 401 (1997).

61. Plaintiffs identified a municipal "policy" or "custom" that caused the plaintiff's injury SACompl ¶ 16,

   21,23,24,26, Exhibit 1 SACompl also See Monell, supra, at 694; Pembaur, supra, at 480-481; Canton, supra, at

   389.

62. The U.S. Supreme Court ensured that a municipality can be held liable for those deprivations resulting from

   the decisions of its duly constituted legislative body or of those officials whose acts may fairly be said to be

   those of the municipality. Monell, supra, at 694. Similarly, an act performed pursuant to a "custom" that has

   not been formally approved by an appropriate decisionmaker may fairly subject a municipality to liability on

   the theory that the relevant practice is so widespread as to have the force of law. 436 U.S., at 690-

   691 (citing Adickes v. S. H. Kress Co., 398 U.S. 144, 167-168 (1970)), Board of Comm'rs of Bryan County v.

   Brown, 520 U.S. 397, 403-04 (1997).

63. City Defendants claims MTD ¶ 2 “that the Plaintiff did not sufficiently allege that he had property or Liberty

   interest, engage in protected conduct he had a property interest under 42 USC 1983 or Defendants violated

   §1983 by denying the Plaintiff his due process rights when they terminated the oral contract. Plaintiff stated

   SACompl ¶ 14, 22, 24 “Plaintiff engaged in a Protected Conduct and is a member of a protected class as

   required by 42 USC 1981, 1983 and other counts in my complaint that the conduct I engaged in was

   constitutionally protected, and that it was a substantial or motivating factor for the City defendants”. SACompl

   ¶ 177 “Plaintiff had a Property Interest in his continued Employment and had a Liberty Interest in his

   Reputation, As Required To State a Claim For a Due Process Violation Under 42 U.S.C. § 1983”.


                                                           19
                  Case 1:21-cv-10265-ADB Document 40 Filed 06/21/21 Page 20 of 27




64. The City Defendants claim “Mr. Veal also asserts a 42 U.S.C. § 1983 claim, premised on the allegation that the

   Defendants committed defamation, which infringed upon his liberty right to his reputation, violating his

   constitutional right to due process under the Fourteenth Amendment. Compl. ¶ 169” Defendants can’t be

   looking at plaintiff original or SACompl complaint, I never once used the word defamation SACompl ¶ 169 it

   states, “ As a result of defendant’s discrimination and retaliation in violation of Section 1981, the Plaintiff have

   been denied employment due process thereby entitling Plaintiff to injunctive and equitable monetary relief

   an award of punitive damages”.


65. Defendants stated on page 14 & 15 “The Plaintiff Has Not Sufficiently Alleged That He Engaged In Protected

   Conduct As Required To State A Claim For Retaliation Under 42 U.S.C. § 1983”. “To establish a presumption of

   retaliation under 42 U.S.C. § 1983, the Plaintiff must allege that the conduct he engaged in was

   constitutionally protected, and that “it was a substantial or motivating factor” of the City.” Plaintiff clearly

   stated this SACompl ¶ 14, 22.Defendants stated on page 15 of their MTD “To establish a presumption of

   retaliation under 42 U.S.C. § 1983, the Plaintiff must allege that the conduct he engaged in was

   constitutionally protected, and that “it was a substantial or motivating factor” Plaintiff did so SACompl ¶ 22,

   52, 137, 207, 212.

66. The U.S Supreme Court has recognized a § 1983 cause of action can be based on a single decision attributable

   to a municipality only where the evidence that the municipality had acted, and that the plaintiff had suffered

   a deprivation of federal rights also proved fault and causation. See, e.g., Pembaur, supra, at 481. Also See

   Board of Comm'rs of Bryan County v. Brown, 520 U.S. 397, 398 (1997).

67. “Plaintiff's allegations against the City defendants states a claim under § 1983 because of the conduct is

   somehow attributable to the state” McGillicuddy v. Clements, 746 F.2d 76, 77 (1st Cir. 1984).




                                                           20
                  Case 1:21-cv-10265-ADB Document 40 Filed 06/21/21 Page 21 of 27




                                               BREACH OF CONTRACT


68. At this point in the litigation, Plaintiff has in fact provided Defendants and the Court with considerable

   information regarding the alleged oral contracts. Plaintiff has provided the names of Defendants '

   representatives and Lorna and Mayor Menino who allegedly entered into the verbal agreements

   with Plaintiff during the relevant time period. (Doc. No. 13 ¶¶ 12, 21.) In addition, Plaintiff alleges a number of

   contractual terms as referenced above in the Amended Complaint and a description of how the oral contract

   was breached. Reading the Amended Complaint in the light most favorable to Plaintiff , the Court should

   conclude that Plaintiff has adequately shown the plausible existence of a breach of contract claim at the MTD

   stage. Always in Serv., Inc. v. Supermedia Servs. - East, Inc., No. 11-127, at *12 (E.D. Pa. Mar. 5, 2012)

69. Plaintiff alleged the facts about the terms and obligations of the contract and what obligations the parties

   owed to one another under the contract these are factual enhancement critical to a properly pleaded

   complaint Alston v. Commonwealth of Massachusetts, 661 F. Supp. 2d 117, 124 (D. Mass. 2009) SA Compl

   . Doyle v. Hasbro, Inc., 103 F.3d 186, 194-95 (1st Cir. 1996); Gibbs v. SLM Corp., 336 F.Supp.2d 1, 16 (D.Mass.

   2004), Alston v. Commonwealth of Massachusetts, 661 F. Supp. 2d 117, 124 (D. Mass. 2009)

70. Plaintiff never made statements to the City refusing to leave or negotiating against some of the terms the City

   was requiring for continued occupancy plaintiff stated that he wanted his oral contract in writing 1 time and

   Morales, Lorna promised me and stated, “I would get a written contract in the next few months that reflected

   the oral agreement between Plaintiff, Mattapan Defendants Lorna , City and BCYF but they failed to do so”,

   SACompl ¶ 71 soon after City defendants never took a meeting with me again, I received the terms and

   conditions of the new contract from the office floating around.

71. Defendant Morales informed plaintiff that “he needed to cut all ties and will reevaluate the situation after he

   sees the outcome of the investigation by the attorney General regarding me the Plaintiff or Mattapan”

                                                           21
                    Case 1:21-cv-10265-ADB Document 40 Filed 06/21/21 Page 22 of 27




   SACompl ¶ 98,99. Michael Sulprizio (“Michael”), Lorna Bognanno (“Lorna”), Thomas Bowe C.P.A PC, Thomas

   Bowe (“Thomas”) all stated that the reason they where terminating the contract with me because I had

   violated State & Federal law and I was a liability as the Attorney General had me and Mattapan under

   Investigation.

72. Defendants Morales, Lorna, Michael, Thomas, mayor, city denied even meeting with the plaintiff SACompl ¶

   102 and terminated the contract under false pretenses, the City defendants stated that “it had come their

   attention that Mattapan board had voted to give a family member a First Mortgage and it was presented as a

   fund-raising opportunity SACompl ¶ 103. This was the only and the official reason for the termination. See

   Exhibit 1 attached.

73. “Defendant Thomas and Thomas CPA informed plaintiff he would be retiring soon and that I should start

   looking for another CPA firm, this was contrary to all counts in the complaint he knew at the time he did not

   plan on retiring, as he is servicing several community centers of Defendant City and BCYF as they promised

   him if he would find a reason defendant could terminate plaintiff’s oral contract.

74. The courts should find that at this stage of the case plaintiff has alleged a proper Breach of contract claim

   against all defendants.


                                               UNJUST ENRICHMENT


75. Defendants states the plaintiff Unjustly Enriched is Barred by Massachusetts Case Law and Also Fails to Allege

   Any Required Elements.

76. Unjust enrichment provides a cause of action for a plaintiff without an adequate remedy at

   law. See Santagate v. Tower, 64 Mass.App.Ct. 324, 833 N.E.2d 171, 176 (2005) ; see also Bos. Med. Ctr. Corp.

   v. Sec'y of Exec. Office of Health & Human Servs., 463 Mass. 447, 974 N.E.2d 1114, 1132 (2012) To recover


                                                          22
                 Case 1:21-cv-10265-ADB Document 40 Filed 06/21/21 Page 23 of 27




   for unjust enrichment, the plaintiff "must establish not only that the defendant received a benefit, but also

   that such a benefit was unjust ." Metro. Life Ins. Co. v. Cotter, 464 Mass. 623, 984 N.E.2d 835, 850 (2013). The

   measure of damages for unjust enrichment is "the reasonable value of the benefit conferred." Nassr v.

   Commonwealth, 394 Mass. 767, 477 N.E.2d 987, 991 n.4 (1985).Baker v. Equity Residential Mgmt., L.L.C., 390

   F. Supp. 3d 246, 258 (D. Mass. 2019)

77. Plaintiff alleged all required elements SACompl ¶ 59, 199, 201-205, I stated that the defendants terminated

   the contract on hearsay and kept all the profit-making benefits of the program that plaintiff built over 15

   years and all the future profits without cause to do so a benefit conferred upon the defendant by the

   plaintiff” Stevens v. Thacker, 550 F. Supp. 2d 161, 165 (D. Mass. 2008) all defendants had the knowledge of

   the benefit plaintiff would lose Stevens v. Thacker, 550 F. Supp. 2d 161, 165 (D. Mass. 2008) this and all

   defendants action in plaintiffs SA Compl was unjust. “benefit by the defendant under circumstances which

   make such acceptance or retention inequitable” Stevens v. Thacker, 550 F. Supp. 2d 161, 165 (D. Mass. 2008)

78. plaintiff will prove through discovery that the defendant knew that it had received a benefit and inequitably

   retained it, at this stage of the case plaintiff does not have to prove all the evidence because the evidence is in

   the defendant possession.


                                                    42 USC 1985


79. Defendants stated, “Mr. Veal’s failed to state the cause of actions under § 1985.16 Subsection (3) of the

   statute prohibits “two or more persons in any State or Territory [from] conspire[ing to] ... depriv[e] ... any

   person or class of persons of the equal protection of the laws.” Perez-Sanchez v. Pub. Bldg. Auth., 531 F.3d

   104, 107 (1st Cir. 2008) (quoting 42 U.S.C. § 1985(3)). The plaintiff’s prima facie case must satisfy the four-

   part requirement of the statute by alleging and proving: (1) a conspiracy; (2) for the purpose to deprive the


                                                          23
                  Case 1:21-cv-10265-ADB Document 40 Filed 06/21/21 Page 24 of 27




   plaintiff of the equal protection of the laws; (3) an overt act in furtherance of the conspiracy; and (4) either

   injury to person or property, or a deprivation of any right or privilege of a citizen of the United States. United

   Bhd. of Carpenters, Local 610 v. Scott, 463 U.S. 825, 828-29 (1983); Parker v. Landry, 935 F.3d 9, 18 (1st Cir.

   2019)

80. The case law that the City Defendants quote Perez-Sanchez v. Pub. Bldg. Auth., 531 F.3d 104, 107 (1st Cir.

   2008), Carpenters, Local 610 v. Scott, 463 U.S. 825, 828-29 (1983),Parker v. Landry, 935 F.3d 9, 18 (1st Cir.

   2019) is irrelevant because it was on a summary judgment not a 12(b)(6) motion to dismiss the party’s had a

   chance for full discovery to flush out all matters of the case, here plaintiff is at the motion to dismiss stage,

   this case law is quoted in contradiction to the current case.

81. Plaintiff alleged that there was a conspiracy among all at least 6 defendants , an act done in furtherance

   thereof, and a resultant injury to persons and property, that the State was involved in the conspiracy and that

   the aim of the conspiracy was to influence the activity of the State and its new policy it wanted to implement

   this is the kind of animus that § 1985(3) (See Carpenters v. Scott, 463 U.S. 825, 830-31 (1983)requires and

   plaintiff has plead it in his SA Compl ¶ 48, 113, 114, 208-211.

82. Plaintiff alleges facts that would permit the court plausibly to infer an agreement among the Defendants,

   motivated by some discriminatory animus, to deprive him of his rights see SA Compl.

83. Defendants incorrectly state “Mr. Veal must plead his protected right was injured due to the interference by

   the alleged discriminatory conspiracy” Plaintiff did so SA Compl ¶ 208, Mr. Veal has not alleged an

   enforceable contract and thus there are neither protected contractual rights nor any other protected rights

   were interfered by the alleged conspiracy and cause of his injury, SA Compl ¶ 208 “There was an enforceable

   oral contract and Lease between Plaintiff and City, BCYF thus they were protected contractual rights and




                                                           24
                    Case 1:21-cv-10265-ADB Document 40 Filed 06/21/21 Page 25 of 27




   other Constitutional rights where protected and were interfered by the alleged conspiracy and cause Plaintiff

   injury”.

84. Plaintiff has plead all the elements for a 1985 claims at this stage of the case and plaintiff 1985 claim should

   survive the motion to dismiss.

85. The US Supreme court stated “we conclude that he is entitled to an opportunity to offer proof”. Allegations

   such as those asserted by petitioner, however inartfully pleaded, are sufficient"... "which we hold to less

   stringent standards than formal pleadings drafted by lawyers." Haines v, Kerner, 404 U.S 519 (1972),


                                                    CONCLUSION


For the reasons set forth above, Plaintiff has stated a claim upon which relief can be granted. Therefore, Plaintiff

   respectfully request this Honorable Court not to grant all Defendants Motion to Dismiss Counts I, II, III, IV, V,

   VI, VII, VIII.


William Veal
/S/William Veal                                       June 19, 2021
1434 Blue Hill Ave, APT 1
Mattapan, Ma 02126
617-908-5555
 Mrveal@yahoo.com




                                                           25
                 Case 1:21-cv-10265-ADB Document 40 Filed 06/21/21 Page 26 of 27




                                             CERTIFICATE OF SERVICE


I hereby certify that this document filed through the CM/ECF system will be sent electronically to the registered

   participants as identified on the Notice of Electronic Filing and electronic copies will be sent through emails to

   those indicated as non-registered participants on June 19, 2021.




 William Veal
 /S/William Veal                                      June 19, 2021
 1434 Blue Hill Ave, APT 1
 Mattapan, Ma 02126
 617-908-5555
  Mrveal@yahoo.com




                                                          26
                Case 1:21-cv-10265-ADB Document 40 Filed 06/21/21 Page 27 of 27




                                        VERIFICATION OF MOTION TO DISMISS


I, William Veal, declare as follows,

1. I have personal knowledge including those allegations set out in the foregoing complaint against all the

   defendants and if called upon to testify I would competently testify as to the matters stated herein plaintiff

   knows and believes them to be true.

2. I verify and certify under penalty of perjury under the laws of the United States of America that the

   statements in this Complaint are true and correct. Pursuant to 28 U.S.C. § 1746(2), I William Veal hereby

   declare certify, verify, and state under penalty of perjury that the complaint is true and correct.

William Veal
/S/William Veal                                      June 19, 2021
1434 Blue Hill Ave, APT 1
Mattapan, Ma 02126
617-908-5555
 Mrveal@yahoo.com




                                                        27
